Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 1 of 29
                                                                              Page 1 of 29




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION

                                                   *
    THE ARC OF IOWA; CHARMAINE                     *
    ALEXANDER, Individually and on Behalf of *
    C.B.; JOHNATHAN CRAIG, Individually and *
    on Behalf of E.C. and J.C.; MICHELLE           *   4:21-cv-00264
    CROFT, Individually and on Behalf of J.J.B.; *
    AMANDA DEVEREAUX, Individually and on *
    Behalf of P.D.; CARISSA FROYUM ROISE, *
    Individually and on Behalf of H.J.F.R.; LIDIJA *
    GEEST, Individually and on Behalf of K.G.;     *
    MELISSA HADDEN, Individually and on            *
    Behalf of V.M.H.; HEATHER LYNN                 *
    PRESTON, Individually and on Behalf of M.P. *
    and S.P.; LISA HARDISTY                        *
    SITHONNORATH, Individually and on Behalf *
    of A.S.; REBEKAH STEWART, Individually *
    on Behalf of E.M.S.; ERIN VERCANDE,            *
    Individually and on Behalf of S.V.;            *
                                                   *
            Plaintiffs,                            *
                                                   *
            v.                                     *
                                                   *
    KIM REYNOLDS, In her Official Capacity as *
    Governor of Iowa; ANN LEBO, In her Official *
    Capacity as Director of the Iowa Department    *
    of Education; ANKENY COMMUNITY                 *
    SCHOOL DISTRICT; COUNCIL BLUFFS                *
    COMMUNITY SCHOOL DISTRICT;                     *
    DAVENPORT COMMUNITY SCHOOL                     *
    DISTRICT; DECORAH COMMUNITY                    *
    SCHOOL DISTRICT; DENVER                        *
    COMMUNITY SCHOOL DISTRICT; DES                 *
    MOINES PUBLIC SCHOOLS; IOWA CITY *
    COMMUNITY SCHOOL DISTRICT;                     *
    JOHNSTON COMMUNITY SCHOOL                      *   ORDER GRANTING
    DISTRICT; LINN MAR COMMUNITY                   *   PLAINTIFFS’ MOTION FOR A
    SCHOOL DISTRICT; WATERLOO                      *   TEMPORARY RESTRAINING
    COMMUNITY SCHOOL DISTRICT;                     *   ORDER
                                                   *
            Defendants                             *
                                                   *




                                         Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 2 of 29
                                                                              Page 2 of 29




           Before the Court is Plaintiffs’ Complaint for Declaratory and Injunctive Relief against

    All Defendants, and Plaintiffs’ Motion for Temporary Restraining Order and Preliminary

    Injunction (TRO Motion), both filed on September 3, 2021. ECF Nos. 1, 3. Defendants Kim

    Reynolds and Ann Lebo filed a Response to Plaintiffs’ TRO Motion on September 9, 2021. ECF

    No. 21. On September 10, 2021, the Court held a hearing on the TRO Motion. See ECF No. 27.

    Following the hearing, Plaintiffs filed a Supplement to their TRO Motion. ECF No. 28. The

    matter is fully submitted.

                                           I. INTRODUCTION

           It has been almost forty years since the U.S. Supreme Court recognized that, regardless of

    citizenship status, denying school-aged children a free public education violates the U.S.

    Constitution. Plyler v. Doe, 457 U.S. 202, 230–31 (1982). In Plyler, Justice Brennan described

    the importance of protecting the most vulnerable class of society—innocent children—who “can

    affect neither their parents’ conduct nor their own status.” Id. at 220 (quoting Trimble v. Gordon,

    430 U.S. 762, 770 (1977)). Forcing children to bear the brunt of societal discord “is illogical and

    unjust.” Id. (quoting Weber v. Aetna Cas. & Surety Co., 406 U.S. 164, 175 (1972)). Equal

    access to “education provides the basic tools by which individuals might lead economically

    productive lives to the benefit of us all.” Id. at 221. Denying a group of children “the means to

    absorb the values and skills upon which our social order rests” is a “significant social cost[]

    borne by our Nation.” Id. As Justice Brennan indicated, we can look to Brown v. Board of

    Education, 347 U.S. 483, 493 (1954), for the proposition that “education is perhaps the most

    important function of state and local governments. . . . [I]t is doubtful that any child may

    reasonably be expected to succeed in life if he is denied the opportunity of an education. Such

    an opportunity . . . is a right which must be made available to all on equal terms.” Id. at 222–23.




                                                     2
                                            Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 3 of 29
                                                                              Page 3 of 29




                         II. FACTUAL AND PROCEDURAL BACKGROUND

           In their TRO Motion, Plaintiffs seek to immediately enjoin Defendants from enforcing

    Iowa’s mask mandate ban that prohibits Iowa school districts from adopting, implementing, and

    enforcing a universal mask mandate. Plaintiffs want Iowa school districts to have the

    opportunity to comply with federal law and ensure that each child receives an education in the

    least-restrictive and the most-integrated environment—without jeopardizing their lives or safety.

    The Iowa mask mandate ban provides that school districts “shall not adopt, enforce, or

    implement a policy that requires its employees, students, or members of the public to wear a

    facial covering for any purpose while on the school district’s . . . property.” Iowa Code § 280.31.

    The provision bans universal mask mandates indoors unless school district authorities determine

    masks must be worn for “specific extracurricular or instructional purpose[s]” or a mask is

    otherwise required by law. Id. Plaintiffs thus claim that section 280.31 violates the civil rights

    of disabled or immunocompromised children under Title II of the Americans with Disabilities

    Act of 1990 (ADA), 42 U.S.C. § 12132, and section 504 of the Rehabilitation Act of 1973,

    § 794(a). Plaintiffs further claim section 280.31 is preempted by the ADA, the Rehabilitation

    Act, and the American Rescue Plan Act of 2021 (ARPA), Pub. L. No. 117-2, 135 Stat. 4 (2021).

    Because Plaintiffs cannot access reasonable protection from the threat of exposure to SARS-

    CoV-2—the virus that causes COVID-19—they allege that only immediate restraint of the mask

    mandate ban will eliminate this violation of the children’s civil rights.

                                       A. Ongoing COVID-19 Risks

           Despite the introduction of vaccines earlier this year, COVID-19 continues to spread.

    Since August 2021, the State of Iowa has seen a dramatic increase in COVID-19 cases,

    particularly among the unvaccinated, driven by the spread of the highly contagious Delta variant.




                                                      3
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 4 of 29
                                                                              Page 4 of 29




    ECF No. 1 at 9–10. In the first week of September 2021 alone, over 8,100 new cases were

    reported in Iowa. Iowa COVID-19 Summary, COVID-19 in Iowa (Sept. 7, 2021),

    https://coronavirus.iowa.gov. This is an increase from a month ago in August when there were

    just “over 7,000 new cases” in one week. ECF No. 1 at 9. Iowa is quickly reaching pre-

    vaccination levels in daily positive tests and hospitalization rates because the “Delta variant is at

    least twice as transmissible as previous variants.” ECF No. 3-1 ¶ 11.1 And despite what some

    may think, children of all ages can and do contract and transmit SARS-CoV-2. ECF No. 3-2

    ¶¶ 19, 21. “According to the American Academy of Pediatrics (AAP), ‘the Delta variant has

    created a new and pressing risk to children and adolescents across this country’ and pediatric

    cases of COVID-19 have been ‘skyrocketing.’” ECF No. 17 at 2 (quoting Letter from American

    Academy of Pediatrics to Acting FDA Commissioner Janet Woodcock (Aug. 5, 2021),

    https://downloads.aap.org/DOFA/AAP%20Letter%20to%20FDA%20on%20Timeline%20for%2

    0Authorization%20of%20COVID-19%20Vaccine%20for%20Children_08_05_21.pdf).

            Since July, the AAP has recorded around 3,500 new COVID-19 cases among Iowa

    school-aged children. ECF No. 1 at 10; see also ECF No. 3-2 ¶ 14 (“Data released August 31

    shows 22% of new cases in Iowa last week, after one week of school for many, are in school-age

    children.”). “[I]t is becoming increasingly apparent that the Delta variant of COVID-19 is very

    contagious and causing more symptomatic illness in children.” ECF No. 11 at 41. The current

    level of the Delta variant in Iowa has increased the infection rate and severity of infection. ECF

    Nos. 11 at 16; 17 at 3–4. Some public schools in Iowa are experiencing COVID-19 infection

    rates at upwards of sixty percent that of last year’s total for the entire school year. ECF No. 28 at

    2–4. Defendant Des Moines Public Schools report a positive infection rate already at twenty-


            1
             For purposes of this TRO, the Court accepts as true the statements contained within the
    Declarations submitted by Plaintiffs.


                                                        4
                                              Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 5 of 29
                                                                              Page 5 of 29




    five percent of all positive cases last year. Id. at 2–3. Defendant Linn-Mar Community School

    District similarly reports it has already reached thirty percent of the total infection rate of last

    year. Id. at 4. Defendant Waterloo Community School District reports a positive infection rate

    at more than sixty percent of last year’s total. Id. Defendant Iowa City Community School

    District reports positive cases have more than doubled in one week in September. Id. at 3. And

    this school year has only been in session for a few weeks. The number of children hospitalized

    due to COVID-19 is also on the rise. ECF No. 3-1 ¶ 12.

            Children are susceptible to post-infection complications of COVID-19, namely

    Multisystem Inflammatory Syndrome in Children (MIS-C) and “Long COVID.” ECF No. 3-1

    ¶¶ 20, 21. Children who suffer from MIS-C “often require continuous infusions of medications

    that help their heart beat strong enough to maintain life.” Id. ¶ 20. Long COVID entails

    “symptoms remain[ing] months after an initial COVID diagnosis,” id. ¶ 21, such as “chronically

    disabling fatigue, headache, difficulty concentrating, insomnia and other multisystemic

    symptoms,” ECF No. 3-2 ¶ 22. Long COVID can occur even in children who had a mild illness.

    ECF No. 3-2 ¶ 22.

            Some children, like Plaintiffs, are at greater risk of severe illness than others. The

    Centers for Disease Control and Prevention (CDC) has listed several factors that identify people

    at higher risk of severe illness or death from COVID-19. See ECF No. 1 at 11. The CDC’s

    research “suggests that children with medical complexity, with genetic, neurologic, metabolic

    conditions, or with congenital heart disease might be at increased risk for severe illness from

    COVID-19.” ECF No. 17 at 3; Information for Pediatric Healthcare Providers, Ctrs. for

    Disease Control (Dec. 30, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-

    hcp.html. As are children with obesity, diabetes, asthma, chronic lung disease, sickle cell




                                                       5
                                              Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 6 of 29
                                                                              Page 6 of 29




    disease, and immunosuppression. Information for Pediatric Healthcare Providers, supra.

    Similarly, studies show that individuals with intellectual disabilities are at an increased risk of

    contracting COVID-19 and dying from COVID-19 compared to their non-disabled peers. ECF

    No. 3-1 ¶ 19. Experts, including Plaintiffs’ Expert Dr. Joel Waddell, agree the Delta variant

    makes it increasingly dangerous for disabled children and their siblings to attend in-person

    learning without vaccination or universal masking. See ECF No. 3-1 ¶¶ 7, 32.

                                    B. COVID-19 Mitigation Strategies

           The Delta variant has impacted school-aged children in part because the U.S. Federal

    Drug Administration (FDA) has not yet approved vaccination for children under age twelve.

    ECF Nos. 1 at 10; 3-1 at 5, 17. An approved pediatric vaccine will be the answer for some

    children. COVID-19 Vaccines Work, Ctrs. for Disease Control & Prevention (Aug. 16, 2021),

    https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html. But for others,

    their medical conditions or prescribed medications make it impossible for their immune systems

    to fight off COVID-19, thus a vaccine will provide little protection for them. ECF No. 3-1 ¶¶ 15,

    20. Unvaccinated adults and children are more likely to contract, transmit, and suffer from

    severe symptomatic illness than those who are vaccinated. Id. ¶ 16.

           To mitigate spread of the virus, “[t]he CDC recommends ‘universal indoor masking for

    all teachers, staff, students, and visitors to K-12 schools, regardless of vaccination status.’” ECF

    No. 3-1 ¶ 22 (quoting Guidance for Covid-19 Prevention in K-12 Schools, Ctrs. for Disease

    Control & Prevention (Aug. 5, 2021), https://www.cdc.gov/coronavirus/2019-

    ncov/community/schools-childcare/k-12-guidance.html); see also American Academy of

    Pediatrics Updates Recommendations for Opening Schools in Fall 2021, Am. Acad. Pediatrics

    (July 19, 2021), https://www.aap.org/en/news-room/news-releases/aap/2021/american-academy-




                                                      6
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 7 of 29
                                                                              Page 7 of 29




    of-pediatrics-updates-recommendations-for-opening-schools-in-fall-2021 (recommending “that

    everyone older than age [two] wear masks, regardless of vaccination status . . . because a

    significant portion of the student population is not yet eligible for vaccines, and masking is

    proven to reduce transmission of the virus and to protect those who are not vaccinated”).

    Further, the World Health Organization’s (WHO) public health experts suggest children with

    underlying health conditions that put them at greater risk of serious illness wear a mask.

    Coronavirus Disease (COVID-19): Children and Masks, World Health Org. (Aug. 21, 2020),

    https://www.who.int/news-room/q-a-detail/q-a-children-and-masks-related-to-covid-19. A mask

    provides protection to a child with an underlying health condition and “prevents transmission to

    others.” Id. According to WHO, mask wearing is important for teachers and adults working

    closely with children. Id. For the 2020–2021 academic year, numerous school districts in Iowa

    had a mask mandate during the pandemic. ECF No. 1 at 3.

                                       C. Iowa Code section 280.31

           On May 20, 2021—with less than two weeks left of school in Iowa—Governor Reynolds

    signed House File 847, which included a provision banning local school districts from

    implementing universal mask policies on school property. Act of May 20, 2021 (H.F. 847), ch.

    139, 2021 Iowa Act § 28 (to be codified at Iowa Code § 280.31). The ban went into effect

    immediately. Defendant Lebo, Director of the Iowa Department of Education, recently made it

    clear that violators of section 280.31 will “be referred to the State Board of Education” and risk

    loss of funding. ECF No. 17 at 7–8. Likewise, Governor Reynolds has indicated she intends to

    “hold strong” and vigorously enforce section 280.31 this fall. See ECF No. 1 at 16. On August

    6, 2021, the Iowa Department of Public Health (IDPH) issued guidance that school districts are




                                                     7
                                            Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 8 of 29
                                                                              Page 8 of 29




    prohibited from implementing a mask-wearing policy on school property because of section

    280.31. ECF No. 1 at 3.

           Since section 280.31 was enacted, the first two weeks of the academic year have

    coincided with a dramatic ten-percent increase in the cumulative number of children contracting

    COVID-19 since the start of the pandemic. Children and COVID-19: State-Level Data Report,

    Am. Acad. Pediatrics, (Sept. 7, 2021), https://www.aap.org/en/pages/2019-novel-coronavirus-

    covid-19-infections/children-and-covid-19-state-level-data-report. Importantly, Plaintiffs’ TRO

    Motion comes on the heels of the U.S. Department of Education’s Office for Civil Rights

    announcing its investigation into whether Iowa’s mask mandate ban violates Title II of the ADA

    and section 504 of the Rehabilitation Act by discriminating against school-aged children with

    disabilities. ECF No. 1 at 15 (citing Letter from Suzanne B. Goldberg, Acting Asst. Sec’y for

    C.R., U.S. Dep’t Educ. to Ann Lebo, Iowa Dep’t of Educ. (Aug. 30, 2021)).

                                           D. Plaintiffs’ Lawsuit

           The named Plaintiffs in the Complaint and TRO Motion include eleven parents who

    individually, and on behalf of their minor children with disabilities, challenge section 280.31 as a

    violation of federal disability rights, namely Title II of the ADA and section 504 of the

    Rehabilitation Act. Plaintiffs allege these “federal disability rights laws prohibit outright

    exclusion, denial of equal access, or unnecessary segregation of students with disabilities in

    public education.” ECF No. 1 at 3.

           Each child attends a public school district in Iowa and has an underlying health condition

    that increases their risk of serious complications or even death from COVID-19. See generally

    ECF No. 1. These underlying health conditions include asthma, Down Syndrome (Trisomy 21),

    cerebral palsy, heart and lung conditions, hypertension, sickle cell anemia, and weakened




                                                      8
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 9 of 29
                                                                              Page 9 of 29




    immune systems—many conditions identified by the CDC as risk factors for severe illness if

    infected with COVID-19. ECF No. 1 at 3.

           The ARC of Iowa is a “nonprofit organization devoted to advocating for people with

    intellectual and developmental disabilities . . . and their families.” ECF No. 1 at 4. The

    organization represents the Individual Plaintiffs. Id. It has over 3,100 members. Id.

           The Individual Plaintiffs come together from various counties around Iowa. Charmaine

    Alexander is the parent of an eleven-year-old child attending the Johnston Community School

    District in Polk County, Iowa. ECF No. 1 at 23. Her child struggles with moderate to severe

    asthma. Id. Jonathan Craig is the parent of a five-year-old and an eleven-year-old who attend

    the Waterloo Public School District in Black Hawk County, Iowa. ECF No. 1 at 25. His

    younger child has Down Syndrome, chronic seizures, and chronic respiratory problems. ECF

    No. 3-3 ¶ 2. His older child suffers from sickle cell anemia, functional asplenia, and has a

    compromised immune system. ECF No. 3-3 ¶ 3. Michelle Croft’s nine-year-old child attends

    the Iowa City Community School District in Johnson County, Iowa. ECF No. 1 at 29. Her child

    has been diagnosed with asthma, Attention Deficit/Hyperactivity Disorder (ADHD), and other

    disabilities. ECF No. 3-9 ¶ 3. Amanda Devereaux is the parent of a five-year-old attending the

    Ankeny Community School District in Polk County, Iowa. ECF No. 1 at 26. Her child was born

    with a brain malformation caused by congenital infection; the child suffers from symptomatic

    congenital cytomegalovirus, polymicrogyria, epilepsy, feeding delay, expressive and language

    delay, nonverbal, hearing loss, gross/fine motor skill delays, and uses a feeding tube. ECF

    No. 3-10 ¶ 3. Carrisa Froyum Roise is the parent of a ten-year-old child who attends the Denver

    Community School District in Bremer County, Iowa. ECF No. 1 at 28. Her child has been

    diagnosed with congenital central hypoventilation syndrome. ECF No. 3-5 ¶ 3. Lidija Geest is




                                                     9
                                            Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 10 ofPage
                                                                             29 10 of 29




    the parent of a six-year-old attending the Davenport Community School District in Scott County,

    Iowa. ECF No. 1 at 23–24. Her child struggles with asthma. ECF No. 3-12 ¶ 4. Melissa

    Hadden’s three-year-old child attends the Council Bluffs Community School District in

    Pottawattamie County, Iowa. ECF No. 1 at 28–29. Her child has been diagnosed with heart

    disease, periventricular leukomalacia, autism, cerebral palsy, cortical digital impairments, and

    optic nerve hypoplasia. ECF No. 3-4 ¶ 2. Heather Lynn Preston is the parent of two eleven-

    year-olds who attend Des Moines Public School District in Polk County, Iowa. ECF No. 1 at

    21–22. One child has been diagnosed with an extremely rare condition called Heterotaxy

    Syndrome, which causes significant heart defects and lung conditions. ECF No. 3-11 ¶¶ 4, 5.

    Her other child has been diagnosed with hypertension, kidney disease, seizures, and a range of

    other disabilities including ADHD. ECF No. 3-11 ¶ 8. Lisa Hardisty Sithonnorath’s five-year-

    old child attends the Des Moines Public School District in Polk County, Iowa. ECF No. 1 at 22–

    23. Her child has Down Syndrome, hypothyroidism, and a previous history of viral-induced

    asthma. ECF No. 3-7 ¶ 6. Rebekah Stewart is the parent of a ten-year-old child attending the

    Linn-Mar Community School District in Linn County, Iowa. ECF No. 1 at 30. Her child has

    Williams Syndrome, which causes slow growth, heart problems, gastrointestinal issues, and

    learning disabilities. ECF No. 3-8 ¶ 3. Erin Vercande is the parent of a ten-year-old who attends

    the Decorah Community School District in Winneshiek County, Iowa. ECF No. 1 at 24–25. Her

    child suffers from a brain injury, cerebral palsy, and a history of strokes and epilepsy. ECF

    No. 3-6 ¶ 8.

           All of these parents have vulnerable children under the age of twelve who face an

    increased risk of severe illness or death if they contract COVID-19. None of these children have

    been authorized by the FDA to receive a vaccine. Many children are currently treated by




                                                    10
                                            Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 11 ofPage
                                                                             29 11 of 29




    pediatricians at the best hospitals in Iowa, including Blank Children’s Hospital and the

    University of Iowa Stead Family Children’s Hospital. See ECF No. 11 at 7, 10, 13, 16, 19, 25,

    41, 43. Several pediatricians agree that the prevention of a mask mandate in Iowa schools means

    that remote learning is the only safe option for immune-suppressed children. ECF No. 11 at 7,

    10, 13, 16, 19, 29, 41. But Plaintiffs report unsuccessful experiences with virtual or remote

    learning over the past year. See, e.g., ECF Nos. 3-3 ¶ 10 (“My child struggled to get the

    academic help he needed [with the 100% remote option last year] and suffered in terms of his

    emotional and mental health. He also fell behind”); 3-7 ¶ 12 (“I witnessed serious negative

    consequences to the point that I had to hire an assistant”); 3-8 ¶ 8 (“[My child] was unable to

    keep focused, struggled with lack of socialization with peers, and had an increase in behavior

    problems. My child remained at baseline and did not make gains in her learning.”). Some

    schools do not even offer virtual learning options. ECF Nos. 3-13 ¶ 9; 3-4 ¶ 6; 3-5 ¶ 13. In

    addition, some Plaintiffs report an inability to assist their disabled children with remote-learning

    instruction because they work full time. ECF Nos. 3-8 ¶ 11; 3-10 ¶ 10.

           In-person learning is essential for many children. Defendant Lebo remarked in January

    2021 that a return to in-person learning is necessary as “students engaged in remote learning are

    falling behind academically.” ECF No. 1 at 13 (citing David Pitt, Iowa Gov. Reynolds pushing

    for In-Person Learning, AP (Jan. 4, 2021), https://apnews.com/article/des-moines-coronavirus-

    pandemic-kim-reynolds-iowa-school-boards-76f11e689a2fd5496ecacd987a3b9fff); see also

    COVID-19 Guidance for Safe Schools, Am. Acad. Pediatrics (July 18, 2021),

    https://www.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-

    guidance/covid-19-planning-considerations-return-to-in-person-education-in-schools. Plaintiffs’

    pediatricians similarly report it is essential for all children with underlying health conditions in




                                                      11
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 12 ofPage
                                                                             29 12 of 29




    particular to be in-person if possible because it keeps them “engaged in learning and allow[s] for

    socialization with peers.” ECF No. 11 at 19. The children involved in this case are creative,

    caring, and truly love the challenge of school according to their individualized learning plan

    staff. ECF No. 11 at 36. Their strengths include “[m]ath facts, division and multiplication [and]

    participation in class.” Id. But Plaintiffs allege the children risk their lives if they go to school

    in person because Iowa schools are banned from requiring protective masks to prevent the spread

    of COVID-19. These students also risk their “physical[,] psychological, emotional, and

    developmental well-being” by going to school in a maskless environment. ECF No. 3-1 ¶ 7.

    And yet, Plaintiffs’ Expert Dr. Waddell sees the grave harm COVID-19 can cause children and

    families with his own eyes. He states that “[s]everal of these parents have looked me in the eyes

    while crying and asked, ‘could we have done something to prevent this from happening?’” ECF

    No. 3-1 at 20.

           Plaintiffs thus lament the choice of having to either send their children to school in

    person with the rest of the kids their age without a mask mandate or swallow the lesser option

    that is not always available to them—remote learning. See ECF Nos. 1, 3, 17. As one

    pediatrician states, “Children with these kinds of risks and challenges should not be forced to

    stay home and be deprived of learning . . . children should have the freedom to attend school.”

    ECF No. 11 at 23.

           Iowa’s mask mandate ban makes it not only dangerous for disabled or

    immunocompromised children to attend school, but several pediatricians opine it is also

    dangerous for healthy siblings to attend school in person because they risk carrying the virus

    back to their disabled or immunocompromised siblings. See ECF Nos. 11 at 10, 13; 3-1 ¶¶ 7, 32.

    Iowa Code section 280.31 has impacted Plaintiffs’ families and communities by effectively




                                                      12
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 13 ofPage
                                                                             29 13 of 29




    denying local public school boards the discretion to require masks in their schools for the safety

    of the immune-suppressed or disabled children who attend them. Importantly, the CDC

    specifically states that there are no known adverse effects from mask use. ECF No. 3-2 ¶ 32;

    Community Use of Cloth Masks to Control the Spread of SARS-CoV-2, Ctrs. for Disease Control

    & Prevention (May 7, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-

    briefs/masking-science-sars-cov2.html. Expert Dr. Waddell opines, “Masking is also critical for

    the health of those who, for reasons of disability, cannot mask” including children “who struggle

    to take a mask off and on, whether because of motor skills or cognitive issues; people with

    sensory processing disorders; and people with facial deformities incompatible with a mask,

    among others.” ECF No. 3-1 ¶ 27. As one pediatrician states, “[t]here’s no evidence that

    wearing a mask has any negative impact whatsoever on that child’s physical, social or mental

    well-being.” ECF No. 11 at 23.

                                        III. LEGAL STANDARD

           Federal Rule of Civil Procedure 65 gives courts authority to enter TROs. In the Eighth

    Circuit, courts apply the same standards to a motion for a TRO as to a motion for a preliminary

    injunction. See S.B. McLaughlin & Co. v. Tudor Oaks Condo. Project, 877 F.2d 707, 708 (8th

    Cir. 1989). A TRO “is an extraordinary remedy never awarded as of right.” Winter v. Nat. Res.

    Def. Council, Inc., 555 U.S. 7, 24 (2008) (quoting Munaf v. Geren, 553 U.S. 674, 689–90

    (2008)). “In each case, courts ‘must balance the competing claims of injury and must consider

    the effect on each party of the granting or withholding of the requested relief.’” Id. (quoting

    Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 542 (1987)). “In exercising their sound

    discretion, courts of equity should pay particular regard for the public consequences in




                                                    13
                                            Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 14 ofPage
                                                                             29 14 of 29




    employing the extraordinary remedy of injunction.” Id. (quoting Weinberger v. Romero-

    Barcelo, 456 U.S. 305, 312 (1982)).

             In determining whether to issue a TRO, the Court evaluates four factors: “(1) the threat of

    irreparable harm to the movant; (2) the state of the balance between this harm and the injury that

    granting the injunction will inflict on other parties litigant; (3) the probability that movant will

    succeed on the merits; and (4) the public interest.” Kroupa v. Nielsen, 731 F.3d 813, 818 (8th

    Cir. 2013) (quoting Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en

    banc)). “No single factor in itself is dispositive; in each case all of the factors must be

    considered to determine whether on balance they weigh towards granting the injunction.” Baker

    Elec. Coop., Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir. 1994) (quoting Calvin Klein Cosmetics

    Corp. v. Lenox Labs., Inc., 815 F.2d 500, 503 (8th Cir. 1987)). “[W]hen the [g]overnment is the

    opposing party,” the balance of the equities and the public interest factors merge. Nken v.

    Holder, 556 U.S. 418, 435 (2009). Plaintiffs bear the burden of establishing the propriety of a

    TRO by a preponderance of the evidence. Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir.

    2003).

                                              IV. ANALYSIS

             Plaintiffs ask the Court to issue a TRO enjoining enforcement of Iowa Code section

    280.31 by Defendants Reynolds and Lebo because irreparable harms exist, they are likely to

    succeed on the merits of their claims, and the balance of the equities and the public interest

    weigh in favor of an emergency injunction.

             In their resistance to the TRO Motion, Defendants Reynolds and Lebo argue the Court

    should deny Plaintiffs’ request for a TRO because it is unnecessary and inappropriate. First, they

    argue a TRO is unnecessary because section 280.31 permits local school districts to comply with




                                                      14
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 15 ofPage
                                                                             29 15 of 29




    federal by way of a “savings” clause. Section 280.31 does not prohibit a school district from

    requiring masks if it determines it “is necessary for a specific extracurricular or instructional

    purpose, or is required by . . . any other provision of law.” Iowa Code § 280.31. Defendants

    Reynolds and Lebo thus contend that school districts have the power to determine whether

    federal law requires masks to be worn in schools,2 and therefore, a TRO is unnecessary.3 Next,

    Defendants Reynolds and Lebo argue Plaintiffs lack standing because a temporary injunction

    will not redress their alleged injuries. They contend Plaintiffs seek only to enjoin the

    enforcement of the mask mandate ban, which will not ensure that local public school districts

    will institute universal mask mandates to keep them safe. Finally, Defendants Reynolds and

    Lebo argue that issuing a TRO will risk upsetting “the status quo” and cause “unnecessary

    confusion and conflict.” They complain section 280.31 has been in effect for over four months

    and Plaintiffs have known about the more-dangerous Delta variant since early July, yet Plaintiffs

    only recently filed their Complaint and request for injunctive relief. At the hearing, counsel for

    Defendants Reynolds and Lebo additionally argued that Plaintiffs have an administrative remedy

    through the Individual Education Plan process.

            Defendant Iowa City Community School District does not resist the issuance of a TRO

    enjoining enforcement of Iowa Code section 280.31. ECF No. 28-1. The other Defendant

    school districts declined to take a position at the hearing on the TRO Motion.



            2
                 Plaintiffs filed the affidavits of two school board members entered in a similar state-court case
    stating that, pursuant to Iowa Code section 280.31, they are not able to issue a mask mandate in their
    school districts. ECF Nos. 28-5; 28-6. Both school board members stated they believe local school
    boards “would be in a better position to enact appropriate mask measures to protect [their] students than
    the . . . state law blocking a mask mandate.” ECF Nos. 28-5; 28-6.
               3
                 At the hearing, counsel for Defendants Reynolds and Lebo acknowledged that the CDC issued
    an Order on February 1, 2021, that requires masks to be worn by all drivers and students on school buses.
    Counsel recognized that Iowa Code section 280.31 does not prohibit local school districts from
    complying with this federal mandate.


                                                          15
                                                Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 16 ofPage
                                                                             29 16 of 29




                                                A. Standing

           Article III of the Constitution limits federal courts’ jurisdiction to cases or controversies.

    In other words, a plaintiff must have standing for this Court to have jurisdiction over this case.

    There are three constitutional standing requirements identified by the Supreme Court: injury in

    fact, causation, and redressability. Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016); Lujan v.

    Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). Defendants Reynolds and Lebo challenge

    whether the injuries alleged by Plaintiffs are redressable. At the hearing on the TRO Motion,

    Defendants Reynolds and Lebo argued that, if there is truly a “Hobson’s choice,” as Plaintiffs

    contend, the harm alleged creates redressability problems because ultimately the public school

    districts will have discretion whether to implement mask mandates and may choose not to adopt

    universal masking policies. Defendants Reynolds and Lebo asserted the remedy is to work with

    staff assigned to the individual students, or alternative administrative remedies, rather than issue

    a TRO enjoining the enforcement of Iowa Code section 280.31.

           The U.S. Supreme Court has made clear that the redressability standing requirement must

    be satisfied prior to entering federal court. See, e.g., Allen v. Wright, 468 U.S. 737 (1984). The

    standard is not whether the proposed remedy is an absolute solution, but rather, whether it will

    “be ‘likely,’ as opposed to merely ‘speculative,’” to redress plaintiff’s injury. Lujan, 504 U.S. at

    561; see Uzuegunam v. Preczewski, 592 U.S. ___, ___, 141 S. Ct. 792, 797 (2021) (emphasizing

    that the ability to effectuate a partial remedy satisfies the redressability requirement). Here,

    Plaintiffs have standing to challenge section 280.31 in federal court because they allege a

    concrete and particularized injury that is redressable. During the 2020–2021 school year,

    numerous school districts around the state adopted, implemented, and enforced mask mandates




                                                     16
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 17 ofPage
                                                                             29 17 of 29




    for students, staff, and teachers.4 If section 280.31 is not enforced, then those public school

    districts and others in Iowa will have discretion to implement a mandatory mask policy on school

    grounds without violating Iowa law and risking the loss of funding or accreditation.5 Therefore,

    it is not “merely speculative” that enjoining enforcement of section 280.31 will redress Plaintiffs’

    alleged injuries. Accordingly, Plaintiffs have standing to bring this action before this Court.

                                        B. Administrative Exhaustion

            The Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §§ 1400 et seq.,

    ensures that physically or intellectually disabled students receive necessary special education

    services by requiring states to provide a free appropriate public education (FAPE). “Under the

    IDEA, an ‘individualized education program,’ called an IEP for short, serves as the ‘primary

    vehicle’ for providing each child with the promised FAPE.” Fry v. Napoleon Cmty. Schs., 580

    U.S. ___, ___, 137 S. Ct. 743, 749 (2017). Congress expressly permits a plaintiff to bring claims

    for the denial of a FAPE under the IDEA as well as Title II of the ADA and section 504 of the

    Rehabilitation Act so long as the plaintiff first exhausts his or her administrative remedies under

    the IDEA. 20 U.S.C. § 1415(l). But when “the remedy sought is not for the denial of a FAPE,

    then exhaustion of the IDEA’s procedures is not required. Id. at 754. Courts must look to the

    “gravamen” of the plaintiff’s complaint in determining whether the relief sought falls under the

    IDEA, and therefore requires administrative exhaustion. Id. at 755. In making this

    determination, courts must ask first whether “the plaintiff [could] have brought essentially the

    same claim if the alleged conduct had occurred at a public facility that was not a school.” Id. at

    756. Second, courts must ask “could an adult at the school . . . have pressed essentially the same


            4
              At the TRO hearing, Plaintiffs’ counsel stated that every named school district Defendant had a
    universal masking requirement for the 2020–2021 school year.
            5
              On September 10, 2021, Defendant Iowa City Community School District communicated that, if
    a TRO issues, it intends to “meet as soon as possible to consider a mask requirement.” ECF No. 28-1.


                                                       17
                                              Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 18 ofPage
                                                                             29 18 of 29




    grievance?” Id. When the answer is “yes” to both questions, then the claim is not one for the

    denial of a FAPE under the IDEA and there is no exhaustion requirement. Id.

           Here, Plaintiffs could bring their claims for the alleged discriminatory conduct occurring

    at another public facility, like a library. An adult, such as a teacher or a staff member at a public

    school, could also bring the claims alleged by Plaintiffs. Thus, the gravamen of Plaintiffs’

    Complaint is not for the denial of a FAPE, and the IDEA’s exhaustion requirement is therefore

    not applicable here.

                                      C. Threat of Irreparable Harm

           To be entitled to injunctive relief, a movant must show “that irreparable injury is likely,”

    not merely possible, “in the absence of an injunction.” Winter, 555 U.S. at 22. “Irreparable

    harm occurs when a party has no adequate remedy at law, typically because its injuries cannot be

    fully compensated through an award of damages.” Gen. Motors Corp. v. Harry Brown’s, LLC,

    563 F.3d 312, 319 (8th Cir. 2009). The Court may “find a likelihood of irreparable harm based

    on general principles.” Id. at 320.

           Plaintiffs argue they can demonstrate three types of irreparable harms that are a direct

    result of Defendants’ enforcement of Iowa Code section 280.31. First, Plaintiffs contend that

    because of section 280.31, they face a heightened risk of exposure to the virus that causes

    COVID-19, which could be fatal if contracted. Second, Plaintiffs contend they face an

    irreparable loss of educational opportunities if section 280.31 is enforced. Third, Plaintiffs

    contend section 280.31 causes irreparable harm in that it violates their rights under Title II of the

    ADA and section 504 of the Rehabilitation Act.




                                                     18
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 19 ofPage
                                                                             29 19 of 29




           1. Severe Illness or Death

           The Court agrees with Plaintiffs that Iowa Code section 280.31 substantially increases

    Plaintiffs’ children’s risk of contracting SARS-CoV-2 by prohibiting school districts from

    instituting mask mandates for students, staff, teachers, and visitors, which in turn substantially

    increases Plaintiffs’ children’s risk of severe illness or death. The Court has looked at the data

    concerning the effectiveness of masking to reduce the transmission of COVID-19 and it

    overwhelmingly supports the CDC and AAP’s recommendations. See ECF No. 3-1 ¶¶ 25

    (relating a study that found “there is very limited within-school transmission of COVID-19 in

    schools” that “provided full, in-person instruction, masking, and minimal physical distancing”),

    26 (“[N]onmedical masks have been effective in reducing transmission of respiratory viruses;

    and places and time periods where mask usage is required or widespread have shown

    substantially lower community transmission.”); Science Brief: Transmission of SARS-CoV-2 in

    K-12 Schools and Early Care and Education Programs-Updated, Ctrs. for Disease Control &

    Prevention (July 9, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-

    briefs/transmission_k_12_schools.html (“Breaches in mask use likely explained the few

    instances of in-school spread of SARS-CoV-2.”).

           The data further shows it is important for all students, staff, and teachers to wear masks

    to reduce the spread, not merely those who are most vulnerable to severe illness and death. ECF

    No. 3-2 ¶ 31 (relating a study involving elementary children that showed a fifty-percent infection

    rate in the children when everyone in the classroom was wearing a mask except for when the

    infected teacher removed her mask for short periods of time); Science Brief: Community Use of

    Cloth Masks to Control the Spread of SARS-CoV-2, supra (“Masks are primarily intended to

    reduce the emission of virus-laden droplets . . . , which is especially relevant for asymptomatic or




                                                     19
                                            Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 20 ofPage
                                                                             29 20 of 29




    presymptomatic infected wearers who feel well and may be unaware of their infectiousness to

    others, and who are estimated to account for more than 50% of transmissions. Masks also help

    reduce inhalation of these droplets by the wearer . . . .”). Further data shows “that mask wearing

    has no significant adverse health effects for wearers.” Science Brief: Community Use of Cloth

    Masks to Control the Spread of SARS-CoV-2, supra; ECF No. 3-2 ¶ 32. Finally, some medically

    vulnerable and disabled children are unable to wear masks. See Guidance for Covid-19

    Prevention in K-12 Schools, supra. Universal masking is therefore especially critical in

    protecting these children. ECF No. 3-1 ¶ 27. Thus, it is essential that to reduce the transmission

    of the virus causing COVID-19 in schools, all adults and children, whether vaccinated or not,

    wear masks when indoors. Guidance for Covid-19 Prevention in K-12 Schools, supra (“When

    teachers, staff, and students consistently and correctly wear a mask, they protect others as well as

    themselves.”); ECF No. 3-2 ¶ 24 (noting a CDC-funded study has shown that, without universal

    masking in schools, likely ninety-one percent of students will be infected in the first three

    months of school). Doing so will better protect children with disabilities who are more

    vulnerable to severe illness or death caused by COVID-19. ECF No. 3-1 ¶ 28.

           Because Plaintiffs have shown that Iowa Code section 280.31’s ban on mask mandates in

    schools substantially increases their risk of contracting the virus that causes COVID-19 and that

    due to their various medical conditions they are at an increased risk of severe illness or death,

    Plaintiffs have demonstrated that an irreparable harm exists. See Harris v. Blue Cross Blue

    Shield of Mo., 995 F.2d 877, 879 (8th Cir. 1993); see also Kai v. Ross, 336 F.3d 650, 656 (8th

    Cir. 2003) (“[T]he danger to plaintiffs’ health, and perhaps even their lives, gives them a strong

    argument of irreparable injury.”); Coreas v. Bounds, 451 F. Supp. 3d 407, 428–29 (D. Md. 2020)

    (holding that because detainees “would face a significant risk of death or serious illness [from




                                                     20
                                            Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 21 ofPage
                                                                             29 21 of 29




    COVID-19], the Court would find likely irreparable harm”); Thakker v. Doll, 451 F. Supp. 3d

    358, 365 (M.D. Pa. 2020) (concluding “[t]here can be no injury more irreparable” than “a very

    real risk of serious, lasting illness or death”).

            2. Loss of Educational Opportunities

            Plaintiffs contend Iowa Code section 280.31’s ban on local school districts’ mask

    mandates effectively forces medically vulnerable children to lose out on much-needed

    educational opportunities. Because of Plaintiffs’ children’s increased risks of severe illness and

    death due to COVID-19, some parents have chosen to temporarily remove their children from

    school to protect them. This, however, is not a long-term solution. Not attending school with

    their peers risks these children’s “physical[,] psychological, emotional, and developmental well-

    being.” ECF No. 3-1 ¶ 7; see ECF No. 3-2 ¶¶ 9, 28. Children with disabilities “need . . . in-

    person instruction.” ECF No. 3-2 ¶ 28. “[I]n many school districts, even nominally equivalent

    educational services are not available through remote learning.” Id. Some schools are not

    offering a virtual learning option. ECF Nos. 3-13 ¶ 9; ECF No. 3-4 ¶ 6; ECF No. 3-5 ¶ 13.

    Other schools offer a virtual learning option consisting of prerecorded videos that do not allow

    for interaction between the students and their teachers. ECF No. 3-10 ¶ 8; ECF No. 3-12 ¶ 7;

    ECF No. 3-11 ¶ 15; ECF No. 3-7 ¶ 15; ECF No. 3-8 ¶ 8.

            Depriving these children of their education when a safe in-person learning option is

    available, i.e., in-person learning with universal masking, most certainly constitutes an

    irreparable harm. See Plyler, 457 U.S. at 221 (noting the “lasting impact of [education’s]

    deprivation on the life of the child”); Issa v. Sch. Dist. of Lancaster, 847 F.3d 121, 142 (3d Cir.

    2017) (“[E]ven a ‘few months’ in an unsound program can make ‘a world of difference in harm’

    to a child’s educational development” (quoting Nieves-Marquez v. Puerto Rico, 53 F.3d 108,




                                                        21
                                               Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 22 ofPage
                                                                             29 22 of 29




    121–22 (1st Cir. 2003))); Alejandro v. Palm Beach State Coll., 843 F. Supp. 2d 1263, 1270–71

    (S.D. Fla. 2011) (concluding that a disabled child’s inability to attend classes without an

    accommodation constitutes irreparable harm and granting temporary injunctive relief). In Iowa,

    “education is not just an important interest. . . . It goes . . . to the essence of the enjoyment of life

    itself[] and to the core of human dignity.” King v. State, 818 N.W.2d 1, 61 (Iowa 2012) (Appel,

    J., dissenting) (emphasizing the importance of education in Iowa’s history). Thus, the Court

    concludes Plaintiffs have demonstrated that an irreparable harm exists for this reason as well.

            3. Violation of Federal Disability Laws

            Courts presume that a violation of a civil rights statute is an irreparable harm. See Silver

    Sage Partners, Ltd. v. City of Desert Hot Springs, 251 F.3d 814, 827 (9th Cir. 2001) (“[W]here a

    defendant has violated a civil rights statute, we will presume that the plaintiff has suffered

    irreparable injury from the fact of the defendant’s violation.”); Gresham v. Windrush Partners,

    Ltd., 730 F.2d 1417, 1423 (11th Cir. 1984) (“[I]rreparable injury may be presumed from the fact

    of discrimination and violations of fair housing statutes.”). As discussed more fully below,

    enforcement of Iowa Code section 280.31 violates Title II of the ADA and section 504 of the

    Rehabilitation Act. Thus, Plaintiffs have shown an irreparable harm caused by Defendants’

    violation of federal civil rights laws.

            For these reasons, the Court concludes Plaintiffs have met their burden of showing that

    irreparable harm is likely unless the Court issues a temporary order enjoining Defendants’

    enforcement of Iowa Code section 280.31.

                                   B. Likelihood of Success on the Merits

            Typically, a party seeking a TRO must demonstrate a “fair chance of prevailing” on the

    merits. Planned Parenthood Minnesota, North Dakota, South Dakota v. Rounds, 530 F.3d 724,




                                                       22
                                              Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 23 ofPage
                                                                             29 23 of 29




    732 (8th Cir. 2008). However, when a TRO “is sought to enjoin the implementation of a duly

    enacted state statute, . . . district courts [must] make a threshold finding that a party is likely to

    prevail on the merits.” Id. (emphasis added) (footnote omitted). This “more rigorous standard

    ‘reflects the idea that governmental policies implemented through legislation or regulations

    developed through presumptively reasoned democratic processes are entitled to a higher degree

    of deference and should not be enjoined lightly.’” Id. (quoting Able v. United States, 44 F.3d

    128, 131 (2d Cir. 1995) (per curiam)). The likelihood-of-success factor is considered the “most

    significant” in determining whether a motion for a TRO should be granted. Minn. Ass’n of Nurse

    Anesthetists v. Unity Hosp., 59 F.3d 80, 83 (8th Cir. 1995) (quoting S&M Constructors, Inc. v.

    Foley Co., 959 F.2d 97, 98 (8th Cir. 1992)).

            The Supremacy Clause of the U.S. Constitution ensures that federal law is “the supreme

    Law of the Land.” U.S. Const. art. VI, cl. 2. Thus, the Supremacy Clause “invalidates state laws

    that ‘interfere with, or are contrary to,’ federal law.” Hillsborough Cnty. v. Automated Med.

    Laboratories, Inc., 471 U.S. 707, 712 (1985) (quoting Gibbons v. Ogden, 22 U.S. 1, 211 (1824)).

    “Under the Supremacy Clause, federal law may supersede state law in several different ways.”

    Id. One of which is when “state law is nullified to the extent that it actually conflicts with

    federal law.” Id. “Such a conflict arises . . . when state law ‘stands as an obstacle to the

    accomplishment and execution of the full purposes and objectives of Congress.’” Id. (quoting

    Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).

            Plaintiffs contend such a conflict is present between Iowa Code section 280.31 and Title

    II of the ADA, section 504 of the Rehabilitation Act, and the ARPA. Title II of the ADA states,

    in pertinent part, that “no qualified individual with a disability shall, by reason of such disability,

    be excluded from participation in or be denied the benefits of the services, programs, or activities




                                                       23
                                              Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 24 ofPage
                                                                             29 24 of 29




    of a public entity, or be subjected to discrimination by such entity.” 42 U.S.C. § 12132.

    Similarly, section 504 of the Rehabilitation Act provides: “No otherwise qualified individual

    with a disability . . . shall, solely by reason of her or his disability, be excluded from the

    participation in, be denied the benefits of, or be subjected to discrimination under any program or

    activity receiving Federal financial assistance . . . .” 29 U.S.C. § 794(a). “Enforcement remedies,

    procedures and rights under Title II are the same as under section 504.” Pottgen v. Mo. State

    High Sch. Activities Ass’n, 40 F.3d 926, 930 (8th Cir. 1994) (citing 42 U.S.C. § 12133).

            Together, these laws require public schools to afford disabled students an equal

    opportunity to participate in or benefit from the aids, benefits, or services that are provided to

    others.6 28 C.F.R § 35.130(b)(1), 34 C.F.R. §104.4(b)(ii). “Further, an implementing regulation

    referred to as the ‘integration mandate’ states: ‘A public entity shall administer services,

    programs, and activities in the most integrated setting appropriate to the needs of qualified

    individuals with disabilities.’” Murphy ex rel. Murphy v. Minn. Dep’t of Hum. Servs., 260 F.

    Supp. 3d 1084, 1114 (D. Minn. 2018) (quoting 28 C.F.R. § 35.130(d)). “[T]he most integrated

    setting” is described as “a setting that enables individuals with disabilities to interact with

    nondisabled persons to the fullest extent possible.” Id. (quoting 28 C.F.R. pt. 35, app. B, subp.

    B., § 35.130). Additionally, a public entity must “make reasonable modifications in policies,

    practices, or procedures when the modifications are necessary to avoid discrimination on the

    basis of disability, unless [it] can demonstrate that making the modifications would

    fundamentally alter the nature of the service, program, or activity.” 28 C.F.R. § 35.130(b)(7).

            To establish a violation of the ADA and the Rehabilitation Act, a plaintiff must

    demonstrate (1) he or she “is a qualified individual with a disability;” (2) he or she “was


            6
             Public schools are public entities within the meaning of the ADA and the Rehabilitation Act.
    See 42 U.S.C. § 12131(1)(B); 29 U.S.C. § 794(b)(2)(B).


                                                       24
                                              Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 25 ofPage
                                                                             29 25 of 29




    excluded from participation in or denied the benefits of a public entity’s services, programs, or

    activities, or was otherwise discriminated against by the entity; and (3) that such exclusion,

    denial of benefits, or other discrimination, was by reason of his [or her] disability.” Layton v.

    Elder, 143 F.3d 469, 472 (8th Cir. 1998).

            The minor children involved in this case each have a “disability” as defined by the ADA.

    See 42 U.S.C. § 12102(1)(A) (defining “disability” as “a physical or mental impairment that

    substantially limits one or more major life activities”). These children are also students at public

    schools and are thus entitled to participate in the programs, services, and activities of their

    schools. Thus, the question is whether Plaintiffs will likely prevail on their claims that these

    children have been discriminated against by their schools or have been excluded from

    participation in or denied the benefits of their school’s services, programs, or activities because

    of their disabilities.

            Plaintiffs have identified several ways in which they have been excluded from

    participating in or denied the benefits of their public school’s programs, services, and activities.

    Defendants appear to be failing to make school programs, services, and activities “readily

    accessible” to disabled students, in violation of 28 C.F.R. § 35.150,7 by making in-person

    learning at schools available only under conditions that are dangerous to children with

    disabilities. Under the ADA and the Rehabilitation Act, schools are required “to ‘start by

    considering how [their educational programs] are used by non-disabled [students] and then take

    reasonable steps to provide [disabled students] with a like experience.” Argenyi v. Creighton

    Univ., 703 F.3d 441, 451 (8th Cir. 2013) (quoting Baughman v. Walt Disney World Co., 685



            7
              This regulation provides: “A public entity shall operate each service, program, or activity so that
    the service, program, or activity, when viewed in its entirety, is readily accessible to and usable by
    individuals with disabilities.” 28 C.F.R. § 35.150.


                                                         25
                                                Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 26 ofPage
                                                                             29 26 of 29




    F.3d 1131, 1135 (9th Cir. 2012)). Plaintiffs have demonstrated that school programs, services,

    and activities are not “readily accessible” to the disabled minor children involved here because

    these children cannot attend in-person learning at their schools without the very real threat to

    their lives because of their medical vulnerabilities. Permitting schools to institute universal mask

    mandates would allow disabled children who are at an increased risk of severe illness or death

    from COVID-19 to participate in their school’s programs, services, and activities “with a like

    experience” to their nondisabled peers. Id.

           Additionally, by enforcing the ban, Defendants appear to be violating the ADA’s

    requirement that schools must provide “reasonable modifications” to disabled students in order

    to provide them with equal access to school programs, services, and activities. See DeBord v.

    Bd. of Educ. of Ferguson-Florissant Sch. Dist., 126 F.3d 1102, 1105 (8th Cir. 1997) (“Title II

    regulations require a public entity to ‘make reasonable modifications in policies . . . when the

    modifications are necessary to avoid discrimination on the basis of disability, unless the public

    entity can demonstrate that making the modifications would fundamentally alter the nature of the

    service.’” (quoting 28 C.F.R. § 35.130(b)(7))). A universal masking requirement instituted by a

    school is a reasonable modification that would enable disabled students to have equal access to

    the necessary in-person school programs, services, and activities. Allowing schools to make the

    reasonable modification of universal masking to protect disabled children also would not

    fundamentally alter the nature of the services that public schools provide.

           Finally, Defendants appear to be failing to permit schools from administering programs,

    services, and activities in the “most integrated setting” appropriate to the needs of qualified

    disabled students. When Defendant Reynolds suggested that children who feel unsafe in Iowa’s

    schools because of the mask mandate ban could instead engage in “some online learning,” ECF




                                                     26
                                             Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 27 ofPage
                                                                             29 27 of 29




    No. 1 at 16, that effectively leaves disabled children with not only an inferior service but

    unnecessarily segregated from their peers. All children need to return to in-person learning to

    ensure their “physical[,] psychological, emotional, and developmental well-being.” ECF No. 3-1

    ¶ 7; see ECF No. 3-2 ¶¶ 9, 28. Children with disabilities in particular “need . . . in-person

    instruction.” ECF No. 3-2 ¶ 28. Federal law requires schools to enable disabled students to

    interact with their nondisabled peers “to the fullest extent possible.” 28 C.F.R. pt. 35, app. B,

    subp. B., § 35.130; 28 C.F.R. § 35.130(d)). Failing to provide disabled children with the “most

    integrated setting” possible violates their rights under the ADA and the Rehabilitation Act. See

    Olmstead v. L.C., 527 U.S. 581, 592 (1999).

            The Court concludes Iowa Code section 280.31 seems to conflict with the ADA and

    section 504 of the Rehabilitation Act because it excludes disabled children from participating in

    and denies them the benefits of public schools’ programs, services, and activities to which they

    are entitled. Thus, section 280.31 appears to “stand[] as an obstacle to the accomplishment and

    execution of the full purposes and objectives of Congress.” Hines, 312 U.S. at 67. Defendants

    are “duty bound not to enforce a statutory provision if doing so would either cause or perpetrate

    unlawful discrimination.” Astralis Condo. Ass’n v. Sec’y, U.S. Dep’t of Hous. & Urb. Dev., 620

    F.3d 62, 69 (1st Cir. 2010). The Court therefore concludes Plaintiffs have met their burden of

    demonstrating that they are likely to succeed on the merits of their claims.8




            8
               Because the Court concludes that Plaintiffs are likely to succeed on the merits of their claims
    under the ADA and the Rehabilitation Act, the Court need not consider at this time whether Plaintiffs are
    likely to succeed on the merits of their claim under the ARPA. See Richland/Wilkin Joint Powers Auth. v.
    U.S. Army Corps of Eng’rs, 826 F.3d 1030, 1040 (8th Cir. 2016) (“The plaintiff ‘need only establish a
    likelihood of succeeding on the merits of any one of [its] claims.’” (quoting Am. Rivers v. U.S. Army
    Corps of Eng’rs, 271 F. Supp. 2d 230, 250 (D.D.C. 2003))).


                                                       27
                                              Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 28 ofPage
                                                                             29 28 of 29




                       C. Balancing the Weight of the Injuries and Public Interest

           In this case, the Court must balance the injuries the parties may suffer in granting or

    denying the requested injunctive relief. “[Courts] are mindful of the general principle that courts

    will not second-guess the public health and safety decisions of state legislatures acting within

    their traditional police powers.” Sak v. City of Aurelia, 832 F. Supp. 2d 1026, 1047 (N.D. Iowa

    2011) (quoting Crowder v. Kitagawa, 81 F.3d 1480, 1485 (9th Cir. 1996)). But when Congress

    passes antidiscrimination laws like “the ADA which require reasonable modifications to public

    health and safety policies, it is incumbent upon the courts to [e]nsure that the mandate of federal

    law is achieved.” Id. (quoting Crowder, 81 F.3d at 1485); see also Heather K. by Anita K. v.

    City of Mallard, 887 F. Supp. 1249, 1266 (N.D. Iowa 1995) (“The public interest in eliminating

    [discrimination on the basis of disability] gave rise to the ADA.”). In other words, the national

    public interest in enforcing the ADA wins out over the state’s interest in enforcing Iowa Code

    section 280.31 in this case.

           It is also in the public’s interest to inhibit the spread of COVID-19 and the devastation it

    is wreaking in Iowa, both among school-aged children and their families, particularly for the

    safety of disabled children. Moreover, there is little harm to Defendants in enjoining section

    280.31 and permitting the individual public school districts to return to the way in which they

    were operating prior to its passage by leaving a universal mask mandate to their discretion. It is

    no great burden for individual school boards to make these types of decisions for the children

    within their districts. See ECF Nos. 28-5; 28-6.

           Accordingly, in balancing the weight of the equities in this case and considering the

    public interest, the Court concludes these combined factors weigh in favor of granting a TRO “to

    preserve the status quo until the merits are determined. Dataphase Sys., Inc., 640 F.2d at 113.




                                                    28
                                            Exhibit - A
Case 1:21-cv-22863-KMM
          Case 4:21-cv-00264-RP-SBJ
                          Document 96-1
                                     Document
                                        Entered32
                                                on FLSD
                                                   Filed 09/13/21
                                                          Docket 09/13/2021
                                                                   Page 29 ofPage
                                                                             29 29 of 29




                                            V. CONCLUSION

            The Court concludes that all of the relevant Dataphase factors weigh in favor of issuing a

    TRO against the enforcement of Iowa Code section 280.31. The Court recognizes issuing a TRO

    is an extreme remedy, however, if the drastic increase in the number of pediatric COVID-19

    cases since the start of the school year in Iowa is any indication of what is to come, such an

    extreme remedy is necessary to ensure that the children involved in this case are not irreparably

    harmed.

            IT IS THEREFORE ORDERED THAT:

            1. Defendants Governor Reynolds, Director Lebo, and the school districts are

    ENJOINED from enforcing Iowa Code section 280.31 banning local public school districts from

    utilizing their discretion to mandate masks for students, staff, teachers, and visitors.

            2. Notwithstanding the provisions of Rule 65(c), the Court finds this Temporary

    Restraining Order shall issue immediately, without bond or security, in light of the nature of the

    conduct temporarily enjoined and the fact that Defendants will not suffer any costs or damages in

    the event the Court determines that Defendants were wrongfully restrained.

            3. This Temporary Restraining Order shall remain in full force and effect until the Court

    enters an Order on Plaintiffs’ request for a preliminary injunction. If the parties desire to have an

    additional hearing on the matter after briefing the request for a preliminary injunction, counsel

    shall confer and contact Chambers with a proposed hearing date.

            4. The Court is entering this Order to prevent further injury, damage, and loss to

    Plaintiffs.

            IT IS SO ORDERED.

            Dated this 13th day of September, 2021.




                                                      29
                                             Exhibit - A
